The only issue raised by the appellant concerns that portion of the order of disposition which placed him in the custody of the Commissioner of Social Services of the County of Westchester for a period of 12 months for placement in a residential treatment facility. Since the placement period has expired, the appeal must be dismissed as academic (see Matter of Nicholas *652R., 36 AD3d 923 [2007]; Matter of Ricky A., 11 AD3d 532 [2004]; Matter of Mary Veronica R., 10 AD3d 400 [2004]; Matter of Jeffrey McG., 8 AD3d 571 [2004]; Matter of Brandon S., 305 AD2d 609, 610 [2003]). Rivera, J.P., Skelos, Santueci and Leventhal, JJ., concur.